Ames, J.
In order to maintain his action, it was incumbent on the plaintiff to prove, not only that the defendant was negligent, but that the loss occurred by reason of his neglect. Maynard v. Buck, 100 Mass. 40, 48. It is manifest from the bill of exceptions that the point of controversy before the jury was whether the door of the building where the carriage was kept was.opened because it was improperly and insufficiently fastened, or whether, being properly and reasonably secured, it was violently forced open by a thief. In other words the question was whether the loss was occasioned by the defendant’s negligence; or by an act of violence for which he was not responsible. As bearing upon this question, the plaintiff had the benefit of all evidence of habitual or frequent negligence on the part of the defendant at or near the time of the loss, and he has no ground of complaint against the qualification added by the presiding judge. We must infer from the verdict, that the jury found that the negligence of the defendant did not contribute to the loss. Exceptions overruled.